DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.
Response to Amendment
3.	According to the Amendment, filed 18 March 2022, the status of the claims is as follows:
Claims 1 and 16 are currently amended; 
Claim 8 is previously presented; and
Claims 2-7, 9-15, and 17-20 are as originally filed.

Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 7-9, filed 18 March 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been fully considered, and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is discussed below.
5.	Applicant’s arguments, see Remarks, pp. 7-8, filed 18 March 2022, with respect to the rejection of claims 1-7 and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Chang, U.S. Patent Application Publication No. 2015/0112171 A1 (“Chang”), have been fully considered, and are persuasive in view of the Amendment, filed 18 March 2022.  The rejection of claims 8-15 has been withdrawn.
Claim Rejections - 35 USC § 101
6.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.            Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 13-15 are directed to a “device”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine, and Claims 16-20 are directed to a “system”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  However, claims 13-20 recite a “control logic”, which under broadest reasonable interpretation refers to a part of a software program that controls the operations of the program. MPEP 2106.03(I) states the following:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; 
…Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.

Because the device of claim 13 and the system of claim 16 do not include at least one structural limitation, the system has no physical or tangible form, and thus, does not fall within any statutory category.  Claims 16-20 is not eligible subject matter under 35 U.S.C. 101. 
Allowable Subject Matter
8.	Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
9.	Claims 1-12 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1-7, neither Chang nor the prior art of record does not teach the method for updating alarm limits applied in monitoring one or more medical parameters of a subject of base claim 1, including the following, in combination with the other limitations of the base claim:
automatically comparing the measurement of ambient pressure to a reference ambient pressure; and
updating the alarm limits to correspond with the ambient pressure at ti or alerting a user to update the alarm limits in response to a difference between the measured ambient pressure at ti and the reference ambient pressure being at or above a predetermined threshold, wherein the alarm limits include lower and upper alarm limit values and are applied in monitoring one or more medical parameters of a subject, and wherein the one or more medical parameters are affected by a change in ambient pressure.

As to Claims 8-12, neither Chang nor the prior art of record does not teach the method for updating alarm limits applied in monitoring one or more medical parameters of a subject of base claim 8, including the following, in combination with the other limitations of the base claim:
comparing the rate of change of ambient pressure to a predefined threshold; and
updating the alarm limits or alerting a user to update the alarm limits in response to the rate of change of ambient pressure being at or above the predefined threshold.

As to Claims 13-15, neither Chang nor the prior art of record does not teach the device for updating alarm limits applied in monitoring one or more medical parameters of a subject of base claim 13, including the following, in combination with the other limitations of the base claim:
comparing the rate of change of ambient pressure to a predefined threshold; and
updating the alarm limits or alerting a user to update the alarm limits in response to the rate of change of ambient pressure being at or above the predefined threshold.

As to Claims 16-20, neither Chang nor the prior art of record does not teach the system for updating alarm limits applied in monitoring one or more medical parameters of a subject of base claim 16, including the following, in combination with the other limitations of the base claim:
compare the change and/or the rate of change to one or more predetermined threshold values; and 
update the alarm limits or alert a user to update the alarm limits when the change and/or the rate of change of ambient pressure is at or above the one or more predetermined threshold values, wherein the alarm limits include lower and upper alarm limit values and are applied in monitoring one or more medical parameters of a subject; and …

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/14/2022